DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 09/14/2022. Claims 1-20 are currently pending and being examined.


Drawing Objections
The drawings are objected to because Fig. 9 illustrates white boxes, e.g. 250, 252,252A-E, without descriptive legends. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is/are objected to because of the following informalities: 
Claim 15, L. 3 “the fuel tank” should be “a fuel tank”, L. 4 “the fuel delivery assembly” should be “a fuel delivery assembly”, and L. 5 “a flow of hydrogen fuel” should be “the flow of hydrogen”.
Appropriate correction required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberge (US 2020/0088099) as evidenced by Engineering toolbox (The Wayback Machine - https://web.archive.org/web/20190413122532/https://www.engineeringtoolbox.com/hydrogen-d_1419.html).

Regarding Claim 1: Roberge discloses a fuel system (see annotated figure ‘099) for a vehicle (“aircraft” [0002]), having an engine (10; Fig. 1), the fuel system comprising: a fuel tank (48; Fig. 1)  for holding a hydrogen fuel in a liquid phase ([0010]); a fuel delivery assembly (see annotated figure ‘099) extending from the fuel tank to the engine for providing the hydrogen fuel from the fuel tank to the engine (see annotated figure ‘099); a first vaporizer (44; Fig. 1) in communication with the fuel delivery assembly for heating the hydrogen fuel in the liquid phase to a gaseous phase, to a supercritical phase, or both (see [0018] wherein when hydrogen passes through 44, the hydrogen is at -226° C which corresponds to a gaseous state or superctritcal state as evidenced by Engineering toolbox that shows that at such temperature hydrogen is a gaseous  and/or supercritical phases )  when the engine is in a first operating condition (operating conditions that require cooling of electronics, see [0001]); and a second vaporizer (36; Fig. 1) in communication with the fuel delivery assembly for heating the hydrogen fuel in the liquid phase to a gaseous phase, to a supercritical phase, or both ([0021-22])  when the engine is in a second operating condition (condition when waste heat from exhaust gases extraction is possible, Abstract).

    PNG
    media_image1.png
    673
    816
    media_image1.png
    Greyscale


Regarding Claim 2: Roberge discloses all the limitations of Claim 1, as stated above, and further discloses wherein the first vaporizer is a primer vaporizer (44 is upstream of the fuel system, and the fuel is heated by 44 will prime the fuel line that are downstream of 44, i.e. A, B, D, and E), and wherein the first operating condition is a pre-start operating condition (The motor/generator 42 is in operation, and thus cooled, before the start of the engine to provide current to the aircraft.   See also [0013] wherein electronics cooling is performed in hybrid propulsion system to drive propulsor, i.e. when engine is not yet started).

	Regarding Claim 3: Roberge discloses all the limitations of Claim 2, as stated above, and further discloses wherein the second vaporizer is a main vaporizer (since 36 is positioned in thermal contact with the exhaust gases, i.e. highest thermal energy source of the engine, 36 provides most/the main heat to the hydrogen compared to the other heat exchangers, e.g. 16 and/44), and wherein the second operating condition is a thermally stable operating condition (see [0022] wherein hydrogen is heated by 36 during high power modes which continuously generate exhaust heat above 816° C, i.e.  thermally stable operating condition).

	Regarding Claim 4: Roberge discloses all the limitations of Claim 3, as stated above, and further discloses wherein the second vaporizer is in thermal communication with a heat source of the engine (see Fig. 1 wherein 36 is in thermal contact with the exhaust gases).

Regarding Claim 5: Roberge discloses all the limitations of Claim 1, as stated above, and further discloses a third vaporizer (16; Fig. 1, interpreted as a heat exchanger see 112(b) rejection) in communication with the fuel delivery assembly for heating the hydrogen fuel in the liquid phase to a gaseous phase, to a supercritical phase, or 50603271-US-2/GECV-1785 both ([0021]) when the engine is in a third operating condition  (when inlet cooling is needed, see for example [0020]).

	Regarding Claim 6: Roberge discloses all the limitations of Claim 5, as stated above, and further discloses wherein the third vaporizer is a makeup vaporizer (see [0020] wherein the use of 16 is not always necessary), and wherein the third operating condition is a startup operating condition (see [0024] wherein fuel circulate through 16 via 40 even when exhaust gas is not present, e.g. during start-up or before thermal stable condition are present, i.e. ignition, as it is disclosed by the present application, see [0015] of the present application).

	Regarding Claim 7: Roberge discloses all the limitations of Claim 1, as stated above, and further discloses wherein the first vaporizer is a primer vaporizer, wherein the first operating condition is a pre-start operating condition (The motor/generator 42 is in operation, and thus cooled, before the start of the engine to provide current to the aircraft.   See also [0013] wherein electronics cooling is performed in hybrid propulsion system to drive propulsor, i.e. when engine is not yet started), wherein the second vaporizer is a main vaporizer, and wherein the second operating condition is a thermally stable operating condition (see [0022] wherein hydrogen is heated by 36 during high power modes which continuously generate exhaust heat above 816° C, i.e.  thermally stable operating condition).

Regarding Claim 8: Roberge discloses an engine (10; Fig. 1) for a vehicle (“aircraft” [0002]), the vehicle comprising a fuel tank (48; Fig. 1) for holding a hydrogen fuel in a liquid phase ([0010]), the engine comprising: a turbomachine (10; Fig. 1) comprising a compressor section (20; Fig. 1), a combustion section (26; Fig. 1), and a turbine section (28; Fig. 1)  arranged in serial flow order (see Fig. 1), the combustion section comprising a plurality of fuel nozzles (see annotated ‘099); and fuel system comprising a fuel delivery assembly (see annotated figure ‘099) configured to extend from the fuel tank to the engine for providing the hydrogen fuel from the fuel tank to the plurality of fuel nozzles of the turbomachine of the engine (see annotated figure ‘099); a first vaporizer (44; Fig. 1) in communication with the fuel delivery assembly for heating the hydrogen fuel in the liquid phase to a gaseous phase, to a supercritical phase, or both (see [0018] wherein when hydrogen passes through 44 hydrogen is at -226° C which corresponds to a gaseous state or supercritical state as evidenced by Engineering toolbox that shows that at such temperature hydrogen is a gaseous  and/or supercritical phases ) when the engine is in a first operating condition (operating conditions that require cooling of electronics, see [0001]); and a second vaporizer (36; Fig. 1) in communication with the fuel delivery assembly for heating the hydrogen fuel in the liquid phase to a gaseous phase, to a supercritical phase, or both ([0021-22]) when the engine is in a second operating condition ( condition when waste heat from exhaust gases extraction is possible, Abstract).

Regarding Claim 9: Roberge discloses all the limitations of Claim 8, as stated above, and further discloses wherein the first vaporizer is a primer vaporizer (44 is upstream of the fuel system, and the fuel is heated by 44 will prime the fuel line that are downstream of 44, i.e. A, B, D, and E), and wherein the first operating condition is a pre-start operating condition (The motor/generator 42 is in operation, and thus cooled, before the start of the engine to provide current to the aircraft.   See also [0013] wherein electronics cooling is performed in hybrid propulsion system to drive propulsor, i.e. when engine is not yet started).

	Regarding Claim 10: Roberge discloses all the limitations of Claim 9, as stated above, and further discloses wherein the second vaporizer is a main vaporizer (since 36 is positioned in thermal contact with the exhaust gases, i.e. highest thermal energy source of the engine, 36 provides most/the main heat to the hydrogen compared to the other heat exchangers, e.g. 16 and/44), and wherein the second operating condition is a thermally stable operating condition (see [0022] wherein hydrogen is heated by 36 during high power modes which continuously generate exhaust heat above 816° C, i.e.  thermally stable operating condition).

	Regarding Claim 11: Roberge discloses all the limitations of Claim 10, as stated above, and further discloses wherein the second vaporizer is in thermal communication with a heat source of the engine (see Fig. 1 wherein 36 is in thermal contact with the exhaust gases).

	Regarding Claim 12: Roberge discloses all the limitations of Claim 8, as stated above, and further discloses a third vaporizer (16; Fig. 1) in communication with the fuel delivery assembly for heating the hydrogen fuel in the liquid phase to a gaseous phase, to a supercritical phase, or 50603271-US-2/GECV-1785 both ([0021]) when the engine is in a third operating condition (when inlet cooling is needed, see for example [0020]).

	Regarding Claim 13: Roberge discloses all the limitations of Claim 12, as stated above, and further discloses wherein the third vaporizer is a makeup vaporizer (see [0020] wherein the use of 16 is not always necessary), and wherein the third operating condition is a startup operating condition (see [0024] wherein fuel circulate through 16 via 40 even when exhaust gas is not present, e.g. during start-up or before thermal stable condition are present, i.e. ignition, as it is disclosed by the present application, see [0015] of the present application).

	Regarding Claim 14: Roberge discloses all the limitations of Claim 8, as stated above, and further discloses wherein the first vaporizer is a primer vaporizer, wherein the first operating condition is a pre-start operating condition (The motor/generator 42 is in operation, and thus cooled, before the start of the engine to provide current to the aircraft.   See also [0013] wherein electronics cooling is performed in hybrid propulsion system to drive propulsor, i.e. when engine is not yet started), wherein the second vaporizer is a main vaporizer, and wherein the second operating condition is a thermally stable operating condition (see [0022] wherein hydrogen is heated by 36 during high power modes which continuously generate exhaust heat above 816° C, i.e.  thermally stable operating condition).

	Regarding Claim 15: Roberge discloses a method (the system discloses its method of operation) of operating a fuel system (see annotated figure ‘099) for a vehicle (“aircraft” [0002]) having an engine (10; Fig. 1), the method comprising: providing a flow of hydrogen fuel (“hydrogen” [0010]) from the fuel tank (48; Fig. 1) of the fuel system to the engine through the fuel delivery assembly (see annotated figure ‘099); heating the flow of hydrogen fuel from the fuel tank using a first vaporizer (44; Fig. 1) during a first operating condition of the engine (operating conditions that require cooling of electronics); heating the flow of hydrogen fuel from the fuel tank using a second vaporizer (16; Fig. 1) during a second operating condition of the engine (when inlet cooling is needed, see for example [0020]).).

	Regarding Claim 16: Roberge discloses all the limitations of Claim 15, as stated above, and further discloses wherein the first vaporizer is a primer vaporizer (44 is upstream of the fuel system, and the fuel is heated by 44 will prime the fuel line that are downstream of 44, i.e. A, B, D, and E), and wherein the first operating condition is a pre-start operating condition (The motor/generator 42 is in operation, and thus cooled, before the start of the engine to provide current to the aircraft.   See also [0013] wherein electronics cooling is performed in hybrid propulsion system to drive propulsor, i.e. when engine is not yet started).

	Regarding Claim 17: Roberge discloses all the limitations of Claim 15, as stated above, and further discloses the second vaporizer is a makeup vaporizer (see [0020] wherein the use of 16 is not always necessary), and wherein the third operating condition is a startup operating condition (see [0024] wherein fuel circulate through 16 via 40 even when exhaust gas is not present, e.g. during start-up or before thermal stable condition are present, i.e. ignition, as it is disclosed by the present application, see [0015] of the present application).

	Regarding Claim 18: Roberge discloses all the limitations of Claim 15, as stated above, and further discloses heating the flow of hydrogen fuel from the fuel tank using a third vaporizer (36; Fig. 1) during a third operating condition of the engine (condition when waste heat from exhaust gases extraction is possible, Abstract).

	Regarding Claim 19: Roberge discloses all the limitations of Claim 15, as stated above, and further discloses wherein the third vaporizer is a main vaporizer (since 36 is positioned in thermal contact with the exhaust gases, i.e. highest thermal energy source of the engine, 36 provides most/the main heat to the hydrogen compared to the other heat exchangers, e.g. 16 and/44), and wherein the third operating condition is a thermally stable operating condition (see [0022] wherein hydrogen is heated by 36 during high power modes which continuously generate exhaust heat above 816° C, i.e.  thermally stable operating condition).

	Regarding Claim 20: Roberge discloses all the limitations of Claim 15, as stated above, and further discloses wherein heating the flow of hydrogen fuel from the fuel tank using the second vaporizer during the second operating condition of the engine comprises providing heat to the second vaporizer from a heat source of the engine (when fuel goes through 16 heat from the engine air inlet, i.e. heat source, is provided to the fuel).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

          
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741